Citation Nr: 0739964	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1949 to October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the rating decision, the RO determined that a previous 
denial of service connection for hearing loss was confirmed 
and continued.  Historically, it is noted that the veteran's 
claim for a "hearing condition" was denied by the 
Cleveland, Ohio RO in an August 1956 rating decision, except 
for mild bilateral otitis externa, for which service 
connection was established and a noncompensable rating was 
assigned.  However, in the August 1956 award letter, the 
Cleveland RO notified the veteran that the "hearing 
condition" involving both of his ears was incurred in 
service and was evaluated as noncompensable (the RO did not 
address otitis externa specifically).  In connection with the 
current appeal, the St. Petersburg RO in the rating decision 
and in the statement of the case acknowledged the error in 
the August 1956 notice letter.  The RO also proceeded to 
address the hearing loss claim on the merits.  

Ordinarily, when there has been a previous decision on an 
unappealed matter, the Board makes an assessment, which is 
independent of the RO's decision, as to whether new and 
material evidence sufficient to reopen the veteran's claim 
has been received under 38 U.S.C.A. § 5108.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required 
to decide whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  However, given the 
deficient award letter the veteran received in August 1956 
and the fact that he never received notification that his 
previous claim for hearing loss was actually denied, thus 
precluding him from appealing the August 1956 rating 
decision, the Board will address the hearing loss claim on 
the merits.  The issue on appeal is phrased accordingly.

In November 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

At the time of the hearing, the undersigned Veterans Law 
Judge ruled on a motion to advance the veteran's case on the 
docket.  The veteran was notified by letter in November 2007 
that for good cause shown (i.e., the veteran's advanced age), 
the motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  Bilateral hearing loss was not affirmatively shown to 
have had onset during service; bilateral sensorineural 
hearing loss was not manifested to a compensable degree 
within one year from the date of separation from service; and 
bilateral hearing loss, first diagnosed after service beyond 
the one-year presumptive period for bilateral sensorineural 
hearing loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  

2.  Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service, and bilateral hearing loss of the sensorineural type 
may not be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2006 and August 2006.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence in his possession that pertained to 
the claims.  

As explained in the introduction herein above, the RO 
initially denied the veteran's hearing loss claim in relation 
to a previous RO denial in August 1956.  In the amended VCAA 
notice of August 2006, the RO notified the veteran that he 
must submit new and material evidence to reopen his hearing 
loss claim.  The issue of service connection for bilateral 
hearing loss is addressed on the merits in this decision; 
however, given that in the August 2006 letter the RO also 
advised him as to the evidence and information that is 
necessary to establish the underlying claim for service 
connection for hearing loss, and the veteran responded in a 
statement received in September 2006 that he had no other 
information or evidence to give VA to substantiate his claim, 
the Board finds that the veteran has not been prejudiced by 
the RO's reference to furnishing new and material evidence to 
substantiate the hearing loss claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the claims). 

As for the degree of disability assignable and effective date 
of the claims, although notice was provided in a letter dated 
in March 2006, as the claims of service connection are 
denied, no disability rating and effective date will be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in November 2007, of which a 
transcript was obtained.  The RO has obtained the veteran's 
service medical records and VA outpatient records.  The 
veteran has not identified any other pertinent records, such 
as private records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in August 2006, 
specifically to evaluate the nature and etiology of his 
hearing loss and tinnitus.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran claims that he has bilateral hearing loss and 
tinnitus as a result of in-service acoustic trauma, 
particularly machine gun fire, artillery fire, mortars, and 
grenades.  He also testified that the most extensive acoustic 
trauma was experienced during service in Korea.  He indicated 
that he was not exposed to loud noises in his occupations 
after service.  

The veteran served on active duty from January 1949 to 
October 1952.  Service medical records do not show any 
complaints, clinical findings, or diagnosis of hearing loss 
or tinnitus.  At the time of enlistment and separation 
physical examinations in January 1949 and September 1952, 
respectively, the veteran was 15/15 for spoken voice.  On the 
examinations, the veteran's ears were clinically evaluated as 
normal, except for a finding of mild bilateral otitis externa 
in September 1952 (for which service connection has been 
established).  

Post-service VA medical records show that in June 2003 the 
veteran requested an audiology consultation.  A physician 
called the veteran and told him that he was not eligible 
because he was not service-connected, and noted that there 
was no problem or hardship communicating with the veteran 
while he was in the office.  At the time of an annual 
physical examination in December 2003, the veteran reported 
gradual, progressive decreased hearing, which he believed had 
started due to gunfire noise during his Korean War service.  
He indicated that his last audiologic examination was in 
2000, at which time he was shown to have bilateral mild to 
severe sensorineural hearing loss.  In June 2004, the veteran 
underwent an audiologic examination.  At that time, the 
veteran reported hearing loss for the past one to four years 
and tinnitus in the right ear.  He reported a history of 
noise exposure.  The audiogram indicated the following pure 
tone thresholds, in decibels, at 250, 500, 1000, 2000, 3000, 
4000, and 6000 Hertz:  50, 55, 60, 65, 75, 90, and 95 in the 
right ear; and 35, 35, 40, 40, 55, 65, 70, and 70 in the left 
ear.  Speech recognition scores were 72 percent in the right 
ear and 88 percent in the left ear.  Hearing aids were 
recommended.  

Thus, the file reflects that the initial showing of bilateral 
hearing loss, under VA standards for hearing loss disability, 
and tinnitus comes more than 40 years after the veteran's 
discharge from service in October 1952.  In contrast to the 
veteran's testimony that he has had problems with his ears 
since service, while service connection for bilateral otitis 
externa has been in effect for more than 50 years, bilateral 
hearing loss and tinnitus are not objectively shown to have 
had onset during service or in the first post-service year.  

Furthermore, the sole medical record in the file that 
addresses the question of the etiology of the veteran's 
hearing loss and tinnitus is a VA examination report of 
August 2006.  At that time, the veteran underwent a VA 
examination by an audiologist, specifically to clarify the 
nature and etiology of his bilateral hearing loss and 
tinnitus.  A comprehensive review of the veteran's claims 
file and medical history was undertaken, to include his 
history of exposure to noise with mortar fire, artillery, and 
aircraft during service, and his occupational history in 
which he worked in a steel mill (he denied noise exposure 
then) and for a family business manufacturing tools and car 
parts (exposure to noise of punch press).  On examination, 
the veteran reported that his hearing loss was progressive 
and the onset date was unknown.  He reported that he had 
tinnitus in his right ear, with on onset date a few years 
previously.  Audiometric testing indicated mild to profound 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  
The examiner opined with rationale that the current hearing 
loss was most likely related to occupational noise exposure 
and aging, and that the tinnitus was not related to acoustic 
trauma suffered during the military.  The examiner took into 
account a variety of factors, to include the veteran's age, 
his noise exposure history, his reported date of onset, and 
the objective clinical findings on service and post-service 
medical records.  There is no other medical opinion of record 
that is probative of the etiology of the veteran's hearing 
loss and tinnitus.  
 
The veteran disputes the etiological finding of the VA 
examiner, claiming that he was not exposed to the post-
service noise exposure attributed by the examiner.  However, 
the examiner's report was thorough, detailed, and probative 
of the issue of the onset of the veteran's hearing loss and 
tinnitus.  Her rationale was based on a comprehensive review 
of the file and included a number of factors, as previously 
noted.  The veteran has not offered any medical opinions to 
contradict the examiner's findings.  

The Board has no doubt that the veteran is sincere in his 
belief that his bilateral hearing loss and tinnitus are 
related to acoustic trauma in service.  However, where, as 
here, the determinative issue involves a question of medical 
causation, competent medical evidence is required to 
substantiate the claims.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates his conditions to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his claimed conditions, he is not competent to 
diagnose hearing loss and tinnitus or to relate any current 
hearing loss and tinnitus to service.  Once the veteran goes 
beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical diagnosis that is medical in nature and 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
sufficient to establish the diagnoses and etiology of hearing 
loss and tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's bilateral hearing loss and tinnitus became 
manifest years after his service discharge and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claims of service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


